

114 SJ 28 ES: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Secretary of Agriculture relating to inspection of fish of the order Siluriformes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS2d SessionS. J. RES. 28IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Secretary of Agriculture relating to inspection of fish
			 of the order Siluriformes.
	
 That Congress disapproves the rule submitted by the Secretary of Agriculture relating to Mandatory Inspection of Fish of the Order Siluriformes and Products Derived From Such Fish (80 Fed. Reg. 75590; December 2, 2015), and such rule shall have no force or effect.Passed the Senate May 25, 2016.Secretary